ANDERSON, J.
The trial court, by charge 6, given at the request of the defendant, confined the plaintiff’s recoverable damages to the cost of hack hire and interest, $4.50, and such other damages as the jury should assess for “any inconvenience or annoyance the plaintiff had, if any, in going by hack from Attalla to Albert-ville.” Deducting for the cost of the hack, the jury evidently awarded the plaintiff $345 for the inconvenience and annoyance of the hack ride, a distance of 20 miles, and which we think was excessive. The trial court erred in not granting the motion for a new trial.
Reversed and remanded.
All the Justices concur.